Citation Nr: 1335279	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  12-32 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the termination of special monthly pension benefits due to excessive income was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (RO) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  In the decision, the RO terminated the Veteran's special monthly pension benefits effective January 1, 2010, due to excessive income.  In an October 2011 letter, the RO informed the Veteran that the special monthly pension benefits would be terminated as of January 1, 2010.  By letter dated in May 2012, the RO informed the Veteran that he was scheduled to testify at a hearing at the RO before a Decision Review Officer in June 2012 pursuant to his hearing requested.  However, the record shows that the hearing was cancelled due to the Veteran's ill health.  See Statement of the Case in August 2012.  

This matter was previously before the Board in March 2013 at which time the case was remanded for additional development; namely, to review the calculation of countable income beginning in 2010.  This was deemed essential prior to determining whether the termination of special monthly pension benefits due to excessive income was proper.  Development was undertaken and the matter returned to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's electronic Virtual VA folder contains a deferred rating decision dated in September 2013.  This decision contains a request to amend the Veteran's award using medical expenses for 2011 and 2012.  It appears from this deferred decision that the RO received the evidence after the case had been forwarded to the Board.  The deferred decision also indicates that copies of the award letters would be forwarded to the Board once completed, but there are no such letters on file.  Accordingly, this case must be remanded so that the Veteran's award can be amended in light of the newly submitted medical expenses for 2011 and 2012, and so that these expenses as well as the amended award actions can be associated with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Associate with the claims file and review the medical expense evidence recently received for 2011 and 2012.

2.  Thereafter, if not already accomplished, recalculate the Veteran's income in light of the medical expense evidence above and determine whether the termination of special monthly pension benefits due to excessive income was proper.

3.  If the above actions do not resolve the Veteran's appeal, a Supplemental Statement of the Case should be issued to him and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to the Board for further appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



